Case 19-70125-jrs   Doc 5   Filed 12/17/19 Entered 12/17/19 12:50:57   Desc Main
                             Document     Page 1 of 7
Case 19-70125-jrs   Doc 5   Filed 12/17/19 Entered 12/17/19 12:50:57   Desc Main
                             Document     Page 2 of 7
Case 19-70125-jrs   Doc 5   Filed 12/17/19 Entered 12/17/19 12:50:57   Desc Main
                             Document     Page 3 of 7
Case 19-70125-jrs   Doc 5   Filed 12/17/19 Entered 12/17/19 12:50:57   Desc Main
                             Document     Page 4 of 7
Case 19-70125-jrs   Doc 5   Filed 12/17/19 Entered 12/17/19 12:50:57   Desc Main
                             Document     Page 5 of 7
Case 19-70125-jrs   Doc 5   Filed 12/17/19 Entered 12/17/19 12:50:57   Desc Main
                             Document     Page 6 of 7
Case 19-70125-jrs   Doc 5   Filed 12/17/19 Entered 12/17/19 12:50:57   Desc Main
                             Document     Page 7 of 7
